Citation Nr: 1425934	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), schizophrenia, a bipolar disorder, and a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1974 to July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Diego, California, Regional Office which denied service connection for PTSD.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD, schizophrenia, a bipolar disorder, and a major depressive disorder in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Although service connection for a nervous condition was denied by VA in an unappealed March 1983 rating decision which indicated that there was no evidence of a nervous condition, since that time, the record shows diagnoses of psychiatric conditions.  Because service connection was not previously denied for the claimed disorder, the claim will be considered on a de novo basis.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for PTSD is warranted as he witnessed the suicide of a fellow serviceman while stationed in Alaska and has been diagnosed with PTSD by VA medical personnel.  

In a November 2011 written statement, the Veteran reported that he was being treated for PTSD at a VA facility.  Clinical documentation of the cited treatment record is not of record.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).   

VA clinical documentation dated in August 2009 conveys that the Veteran's claim for Social Security Administration (SSA) disability benefits had been recently denied.  The evidence considered by the SSA in denying the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

A May 1976 Army mental health clinic treatment record states that the Veteran was seen "numerous times" for "complaints of depression."  A diagnosis of an immature personality disorder was advanced.  The Veteran has not been afforded a VA psychiatric evaluation to determine the current nature and etiology of his acquired psychiatric disability and its relationship, if any, to his in-service depression.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after June 2010.  

3. Contact the SSA and request that it provide copies of all records developed in association with the denial of the Veteran's claim for disability benefits for incorporation into the record.

4.  Then schedule the Veteran for a VA psychiatric examination to address the current nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

The examiner should set forth all current psychiatric diagnoses and advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is etiologically related to the Veteran's in-service depression and/or alleged traumatic experiences; or is otherwise is related to active service.  

If a diagnosis of PTSD is advanced, the examiner should identify the specific stressor or stressors supporting such a diagnosis.  

5.  Then readjudicate the issue of service connection for an acquired psychiatric disorder to include PTSD, schizophrenia, a bipolar disorder, and a major depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

